DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 4/19/2021 that has been entered, wherein claims 1-7 and 13-19 are pending, claims 8-10 and 20 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11-19  are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 9,312,383 B1) in view of Xie et al. (US 9,935,018 B1) of record.
Regarding claim 1, Cheng teaches a method of forming a semiconductor device(Fig. 2-10), the method comprising: 
forming a channel fin(122-1, 122-2, 122-3, 122-4,  col. 5, lines 26-36) over a substrate(112), the channel fin(122-1, 122-2, 122-3, 122-4,  col. 5, lines 26-36) configured to conduct current between a top doped(col. 6, lines 38-49) source or drain (S/D) region and a bottom doped(col. 6, lines 38-49) S/D region(please see examiner 
forming a top spacer region(150-1, 150-2, col. 11, lines 22-33) around sidewalls of the first portion of the top portion of the channel fin(122-1, 122-2, 122-3, 122-4,  col. 5, lines 26-36) while leaving sidewalls of the second portion(160, col. 12, lines 32-46) of the top doped(col. 6, lines 38-49) S/D region of the top portion of the channel fin(122-1, 122-2, 122-3, 122-4,  col. 5, lines 26-36) exposed(Fig. 8), 
forming a first portion(please see examiner annotated Fig. 9) of the top doped source or drain (S/D) region
and 
forming a second portion(160, col. 12, lines 32-46) of the top doped S/D region of the top doped S/D region by epitaxially growing(col. 12, lines 32-46) the second portion(160, col. 12, lines 32-46) of the top doped(col. 6, lines 38-49) S/D region of the top doped S/D region from exposed surfaces of the first portion of the top doped(col. 6, lines 38-49) S/D region(please see examiner annotated Fig. 9).


    PNG
    media_image1.png
    374
    577
    media_image1.png
    Greyscale


Cheng does not teach the top spacer region(150-1, 150-2, col. 11, lines 22-33) comprises a dopant; and 
forming a first portion of the top doped(col. 6, lines 38-49) source or drain (S/D) region by applying a dopant drive-in process, wherein the dopant drive-in process is configured to drive the dopant, while the sidewalls of the second portion(160, col. 12, lines 32-46) of the top doped S/D region are exposed, from the top spacer region(150-1, 150-2, col. 11, lines 22-33) through the sidewalls of the first portion of the channel fin(122-1, 122-2, 122-3, 122-4,  col. 5, lines 26-36) and into the first portion and the second portion(160, col. 12, lines 32-46) of the top doped(col. 6, lines 38-49) S/D region of the top portion of the channel fin(122-1, 122-2, 122-3, 122-4,  col. 5, lines 26-36) to create the first portion of the doped(col. 6, lines 38-49) top S/D region and a 

Xie teaches a method of forming a semiconductor device(Fig. 2a-2H) wherein the top spacer region(150, col. 8, lines 20-58) comprises a dopant(152, col. 8, line 59-col. 9, line 30); and applying a dopant drive-in process(160, col. 8, line 59-col. 9, line 30), wherein the dopant drive-in process(160, col. 8, line 59-col. 9, line 30) is configured to drive the dopant(152, col. 8, line 59-col. 9, line 30) from the top spacer region(150, col. 8, lines 20-58) through the sidewalls of the first portion(110, col. 7, lines 21-55) of the channel fin(110, col. 7, lines 21-55) and into the first portion(portion of 110 covered by 150) of the top portion of the channel fin(110, col. 7, lines 21-55) to create the first portion(portion of 110 with 152, col. 8, line 59-col. 9, line 30) of the doped top S/D region(152, col. 8, line 59-col. 9, line 30) and a top junction(top junction between portion of 110 with 152 and portion of 110 without 152) between the first portion(portion of 110 with 152, col. 8, line 59-col. 9, line 30) of the top S/D region(152, col. 8, line 59-col. 9, line 30) and a main body portion(portion of 110 without 152) of the channel fin(110, col. 4, lines 21-45).  Since Cheng’s spacer leaves the sidewalls of the second portion exposed, applying the dopant drive-in process of Xie to the spacer of Cheng, would result in the dopant drive-in process being configured to drive the dopant, while the sidewalls of the second portion are exposed, from the top spacer region through the sidewalls of the first portion of the channel fin and into the first portion and the second portion of the top portion of the channel fin.  It would have 

Regarding claim 2, Cheng teaches the method of claim 1 further comprising forming a gate structure(140-1, 140-2, 140-3, 140-4, col. 4. line 11-25) across from the substrate(112) and around a central portion of the channel fin(122-1, 122-2, 122-3, 122-4,  col. 5, lines 26-36).

Regarding claim 3, Cheng teaches the method of claim 2, but is silent in regards to the gate structure(140-1, 140-2, 140-3, 140-4, col. 4. line 11-25) laterally overlaps the top junction.



Regarding claim 4, Cheng teaches the method of claim 1, wherein the top spacer region(150-1, 150-2, col. 11, lines 22-33) comprises a low-k dielectric material(col. 11, lines 34-45).

Regarding claim 5, Cheng teaches the method of claim 1, but is silent in regards to the location of the top junction is controlled based at least in part on a thickness dimension of the top spacer region(150-1, 150-2, col. 11, lines 22-33).

Xie teaches a method of forming a semiconductor device(Fig. 2a-2j), wherein the location of the top junction(top junction between portion of 110 with 152 and portion of 110 without 152) is controlled based at least in part on a thickness dimension(150L1, 150L2, col. 8, lines 20-58) of the top spacer region(150, col. 8, lines 20-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cheng to make the location of the top 

Regarding claim 6, Cheng teaches the method of claim 5, but is silent in regards to the location of the top junction is controlled based at least in part on a temperature of the dopant drive-in process.

Xie teaches a method of forming a semiconductor device(Fig. 2a-2j), wherein the location of the top junction(top junction between portion of 110 with 152 and portion of 110 without 152) is controlled based at least in part on a temperature(col. 8, line 59-col. 9, line 30) of the dopant drive-in process(160, col. 8, line 59-col. 9, line 30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cheng to make the location of the top junction is controlled based at least in part on a temperature of the dopant drive-in process, as taught by Xie, in order to form vertical transistors with different effective gate lengths(col. 1, line 65-col. 2, line 10).

Regarding claim 7, Cheng teaches the method of claim 6, but is silent in regards to the location of the top junction is controlled based at least in part on a duration of the dopant drive-in process.



Regarding claim 11, Cheng teaches the method of claim 1, wherein the dopant(col. 6, lines 38-49) comprises an n-type dopant(col. 6, lines 38-49).

Regarding claim 12, Cheng teaches the method of claim 1, wherein the dopant(col. 6, lines 38-49) comprises a p-type dopant(col. 6, lines 38-49).

Regarding claim 13, Cheng teaches a semiconductor device(Fig. 9) comprising: 
a channel fin(122-1, 122-2, 122-3, 122-4,  col. 5, lines 26-36) formed over a substrate(112), the channel fin(122-1, 122-2, 122-3, 122-4,  col. 5, lines 26-36) configured to conduct current(col. 5, line 54-col. 6, line 5) between a top doped(col. 6, lines 38-49) source or drain (S/D) region(please see examiner annotated Fig. 9) and a bottom doped(col. 6, lines 38-49) S/D region, the channel fin(122-1, 122-2, 122-3, 122-
a top spacer region(150-1, 150-2, col. 11, lines 22-33) formed around sidewalls of the first portion(please see examiner annotated Fig. 9) of the top portion of the channel fin(122-1, 122-2, 122-3, 122-4,  col. 5, lines 26-36) and not formed on sidewalls of the second portion(160, col. 12, lines 32-46) of the top doped S/D region of the top portion of the channel fin(122-1, 122-2, 122-3, 122-4,  col. 5, lines 26-36), 
wherein a first portion(please see examiner annotated Fig. 9) of the top doped(col. 6, lines 38-49) source or drain (S/D) region comprises top doped portion dopants(col. 6, lines 38-49), and 
a second portion(160, col. 12, lines 32-46) of the top doped(col. 6, lines 38-49) S/D region of the top doped S/D region epitaxially grown from the first portion of the top doped(col. 6, lines 38-49) S/D region.

Cheng does not teach the top spacer region(150-1, 150-2, col. 11, lines 22-33) comprises a dopant; a first portion(please see examiner annotated Fig. 9) of the top doped(col. 6, lines 38-49) source or drain (S/D) region comprises top doped(col. 6, lines 

Xie teaches a semiconductor device(Fig. 2H), wherein the top spacer region(150, col. 8, lines 20-58)  comprises a dopant(160, col. 8, line 59-col. 9, line 30); wherein a first portion(portion of 110 with 152, col. 8, line 59-col. 9, line 30) of the top doped source or drain (S/D) region comprises top doped portion dopants that were driven from the top spacer region(150, col. 8, lines 20-58)  through sidewalls of first portion(portion of 110 with 152, col. 8, line 59-col. 9, line 30) of the top S/D region and into the first portion(portion of 110 covered by 150) of the top portion of the channel fine(110, col. 7, lines 21-55) to create the first portion(portion of 110 with 152, col. 8, line 59-col. 9, line 30) of the top doped source or drain (S/D) region and a top junction(top junction between portion of 110 with 152 and portion of 110 without 152) between the first portion(portion of 110 with 152, col. 8, line 59-col. 9, line 30) of the top S/D region(152, col. 8, line 59-col. 9, line 30) and a main body portion(portion of 110 

Regarding claim 14, Cheng teaches the device of claim 13, further comprising a gate structure(140-1, 140-2, 140-3, 140-4, col. 4. line 11-25) formed across from the substrate(112) and around a central portion of the channel fin(122-1, 122-2, 122-3, 122-4,  col. 5, lines 26-36).



Xie teaches a semiconductor device(Fig. 2H) wherein the gate structure(142, col. 6 lines 38-51) laterally overlaps the top junction(top junction between portion of 110 with 152 and portion of 110 without 152).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cheng so that the gate structure latterly overlaps the top junction, as taught by Xie, in order to form vertical transistors with different effective gate lengths(col. 1, line 65-col. 2, line 10).

Regarding claim 16, Cheng teaches the device of claim 13, wherein the top spacer region(150-1, 150-2, col. 11, lines 22-33) comprises a low-k dielectric material(col. 11, lines 34-45).

Regarding claim 17, Cheng teaches the device of claim 13, but is silent in regards to wherein the location of the top junction is controlled based at least in part on a thickness dimension of the top spacer region(150-1, 150-2, col. 11, lines 22-33).

Xie teaches a semiconductor device(Fig. 2h), wherein the location of the top junction(top junction between portion of 110 with 152 and portion of 110 without 152) 

Regarding claim 18, Cheng teaches the device of claim 17, but is silent in regards to the location of the top junction is controlled based at least in part on a temperature of a dopant drive-in process used to drive dopants from the top spacer region(150-1, 150-2, col. 11, lines 22-33) through sidewalls of the first portion of the channel fin(122-1, 122-2, 122-3, 122-4,  col. 5, lines 26-36) and into the first portion and the second portion(160, col. 12, lines 32-46) of the top doped S/D region of the top portion of the channel fin(122-1, 122-2, 122-3, 122-4,  col. 5, lines 26-36).

Xie teaches a semiconductor device(Fig. 2H), wherein the location of the top junction(top junction between portion of 110 with 152 and portion of 110 without 152) is controlled based at least in part on a temperature(col. 8, line 59-col. 9, line 30) of the dopant drive-in process(160, col. 8, line 59-col. 9, line 30) used drive the dopant(152, col. 8, line 59-col. 9, line 30) from the top spacer region(150, col. 8, lines 20-58) through sidewalls of the first portion(110, col. 7, lines 21-55) of the channel fin(110, 

Regarding claim 19, Cheng teaches the device of claim 18, but is silent in regards to the location of the top junction is controlled based at least in part on a duration of the dopant drive-in process.

Xie teaches a semiconductor device(Fig. 2H), wherein the location of the top junction(top junction between portion of 110 with 152 and portion of 110 without 152) is controlled based at least in part on a duration(col. 8, line 59-col. 9, line 30) of the dopant drive-in process(160, col. 8, line 59-col. 9, line 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng to make the location of the top junction is controlled based at least in part on a temperature of the dopant drive-in process, as taught by Xie, 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892